Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on *1346direct appeal, specifically, whether the court placed on the record a reasonable basis for restraining defendant before the jury. Upon our review of the motion papers, we conclude that the issue may have merit. Therefore, the order of March 16, 2007 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before February 13, 2015.
Present — Scudder, EJ., Centra, Fahey, Peradotto and Lindley, JJ.